United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICE, Elkins, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-479
Issued: April 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 30, 20141 appellant filed a timely appeal from a July 3, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration as untimely and insufficient to show clear evidence of error. As more than 180
days has elapsed between the last merit decision dated January 31, 2013 and the filing of this
appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from July 3, 2014, the date of OWCP’s last decision was
December 30, 2014. Since using January 2, 2015, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is December 30, 2014, rendering the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely and did not demonstrate clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated April 2, 2012, the
Board set aside a June 6, 2011 decision denying appellant’s request to expand her claim to
include sacroiliac (SI) joint instability and left pelvis joint pain.3 The Board determined that a
conflict existed between an OWCP medical adviser and appellant’s attending physicians,
Dr. Gary S. Gruen, a Board-certified orthopedic surgeon, and Dr. Philip J. Chua, an osteopath,
regarding whether her claim should be expanded to include SI joint disease. The Board
remanded the case for OWCP to resolve the conflict in medical opinion. The facts and
circumstances as set forth in the prior decision are hereby incorporated by reference.
On remand OWCP referred appellant to Dr. Peter K. Thrush, a Board-certified orthopedic
surgeon, for an impartial medical examination.4 Based on his report, in a decision dated July 13,
2012, it denied her request to expand her claim to include SI joint instability and joint pain of the
left pelvis.
On July 24, 2012 appellant, through counsel, requested a telephone hearing. Following
the November 16, 2012 telephone hearing, by decision dated January 31, 2013, an OWCP
hearing representative affirmed the July 13, 2012 decision. OWCP properly addressed the
January 31, 2013 decision to appellant.
On February 8, 2013 the January 31, 2013 decision was returned to OWCP as
undeliverable. The envelope indicated that the letter was “not deliverable as addressed.”
On May 22, 2013 appellant telephoned OWCP and advised that she had not received a
decision following the November 2012 telephone hearing. She informed OWCP that some mail
in her area had been vandalized.
On May 22, 2013 OWCP resent appellant a copy of the January 31, 2013 decision. It
noted that it had correctly addressed the original decision, but that it had been returned to sender.
In a letter dated January 31, 2014, received by OWCP on February 5, 2014, appellant
requested reconsideration.
3

Docket No. 11-1617 (issued April 2, 2012). OWCP accepted that on January 27, 2006 appellant sustained left
hip strain, thoracic strain, and lumbar strain when she fell down a slope. Appellant underwent a left hip arthroscopy
on August 3, 2007.
4

In a report dated June 22, 2012, Dr. Thrush found no objective evidence of an injury to the SI joint, noting that
there were no bone scans or magnetic resonance imaging studies of the SI joint. He indicated that the accepted
condition of left hip strain “turned out to be a diagnosis of a labral tear on the left….” Dr. Thrush opined that
appellant’s accepted conditions had resolved and she could resume work. He also advised that her symptoms might
be the result of “early arthritis in the left hip based on the labral tear.”

2

By decision dated July 3, 2014, OWCP denied appellant’s request for reconsideration,
finding that it was not timely and failed to show clear evidence of error.
On appeal appellant contends that her request for reconsideration only had to be
postmarked within one year of the last decision because she did not know about a change in the
applicable regulation. She notes that she did not receive OWCP’s January 31, 2013 decision
until four months after it was issued. Appellant asserts that OWCP did not assign a claims
examiner to her request for reconsideration until June 11, 2014, 91 working days after the
request. She also raises arguments regarding OWCP’s weighing of the medical evidence.
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or on application.5 An application for reconsideration, however, must be sent within
one year of the date of OWCP’s decision for which review is sought.6 An application for
reconsideration must now be received within one year of the date of OWCP’s decision for which
review is sought.7 OWCP will consider an untimely application only if the application
demonstrates clear evidence of error on the part of it in its most recent merit decision. The
application must establish, on its face, that such decision was erroneous.8
It is presumed, in the absence of evidence to the contrary, that a notice mailed to an
individual in the ordinary course of business was received by that individual.9 This presumption
arises when it appears from the record that the notice was properly addressed and duly mailed.10
The appearance of a properly addressed copy in the case record, together with the mailing
custom or practice of the sender, will raise a presumption that the original was received by the
addressee. This is known as the mailbox rule.11
ANALYSIS
The only decision before the Board on appeal is OWCP’s July 3, 2014 nonmerit decision
denying appellant’s January 31, 2014 request for reconsideration as untimely and insufficient to

5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.607.

7

Id. at § 10.607(a). The one-year period begins on the date of the original decision, and an application for
reconsideration must be received by OWCP within one year of the OWCP’s decision for which review is sought for
merit decisions issued on or after August 29, 2011. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (October 2011).
8

Id. at § 10.607(b).

9

See George F. Gidicsin, 36 ECAB 175 (1984) (where OWCP sends a letter of notice to a claimant, it must be
presumed, absent any other evidence, that the claimant received the notice).
10

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

11

See Kenneth E. Harris, 54 ECAB 502 (2003); Larry L. Hill, 42 ECAB 596 (1991).

3

show clear evidence of error. The initial issue before the Board is whether she timely requested
reconsideration.
In a decision dated January 31, 2013, an OWCP hearing representative affirmed a denial
of appellant’s request to expand her claim to include SI joint instability and joint pain of the left
pelvis. OWCP properly addressed and mailed the decision to her in accordance with its
regulations, which provide that a copy of its decision shall be mailed to the employee’s last
known address.12
Under the mailbox rule, it is presumed, in the absence of evidence to the contrary, that a
notice mailed to an individual in the ordinary course of business was received by that individual.
This presumption arises when it appears from the record that the notice was properly addressed
and duly mailed.13 As a rebuttable presumption, however, receipt will not be assumed when
there is evidence of nondelivery.14 OWCP’s January 31, 2013 decision, while properly
addressed, was returned to sender as undeliverable on May 22, 2013. The presumption of
delivery under the mailbox rule is thus rebutted as the return envelope constitutes evidence of
nondelivery.15 OWCP resent a copy of the January 31, 2013 decision to appellant on
May 22, 2013. Appellant thus had one year from this date, or until May 22, 2014, to submit a
reconsideration request to OWCP. She requested reconsideration by letter received by OWCP
on February 5, 2014. Consequently, appellant timely requested reconsideration. In its July 3,
2014 decision, OWCP applied the clear evidence of error legal standard to her reconsideration
request. This standard is appropriate only in cases in which a reconsideration request is untimely
filed.16 On remand, OWCP should consider appellant’s request for reconsideration under the
standards that apply to timely reconsideration requests as set forth at 20 C.F.R. § 10.606(b).
CONCLUSION
The Board finds that the case is not in posture for decision.

12

20 C.F.R. § 10.127.

13

See Michelle Lagana, 52 ECAB 187 (2000).

14

See C.O., Docket No. 10-1796 (issued March 23, 2011); M.U., Docket No. 09-526 (issued
September 14, 2009).
15

See C.O., id.

16

See Donna M. Campbell, 55 ECAB 241 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the July 3, 2014 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: April 21, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

